Citation Nr: 0110248	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  97-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right hand as a result of surgeries at a VA hospital in 
1990 and February 1995.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from November 1970 to January 
1972.  This appeal arises from an April 1996 rating action 
which denied compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for additional disability 
of the right hand as a result of surgeries at a VA hospital.

By decision of April 1998, the Board of Veterans' Appeals 
(Board) remanded this case to the RO for additional 
development of the evidence and for due process development.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In developing this 
case, it is necessary that the RO ensure compliance with all 
applicable provisions of VCAA.  

In its April 1998 Remand Order, the Board instructed the RO 
to afford the veteran VA orthopedic and neurologic 
examinations to determine the extent of any additional 
disability of the right wrist/hand/elbow which he may have as 
a result of surgical treatment administered at the VA Medical 
Center (VAMC) in New Orleans.  Each examiner was requested to 
furnish an opinion for the record as to whether the veteran 
had additional disability resulting from an aggravation of an 
existing disability suffered as a result of VA surgical 
treatment in or about 1990, and in February 1995.  Appellate 
review discloses that the veteran was afforded the requested 
VA examinations in February 2000, during the course of which 
it was learned that the surgery originally alleged to have 
been performed at a VAMC in 1990 in fact took place at a non-
VA medical facility.  As a result, the Board finds that no 
further evidentiary development in the matter of entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability of the right hand is 
necessary with respect to the surgery alleged to have been 
performed in or about 1990, inasmuch as basic entitlement to 
VA benefits under the provisions of 38 U.S.C.A. § 1151 
requires the surgery to have taken place at a VA medical 
facility.

Appellate review of the report of the February 2000 VA 
orthopedic examination discloses that all requested clinical 
findings, medical opinions, and reasons therefor were 
properly furnished in that examination report.  While 
appellate review of the report of the VA neurologic 
examination conducted on 23 February 2000 discloses that 
clinical findings were furnished on examination, the examiner 
failed to furnish the medical opinion(s) requested in the 
Board's April 1998 Remand Order.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that a Board remand 
confers on a claimant, as a matter of law, the right to 
compliance with the Remand Order, and that, where the Board's 
Remand Orders are not complied with, the Board itself errs in 
failing to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Under the circumstances, this case is 
REMANDED to the RO for the following action:

1. The RO should refer the claims folder 
and a copy of this Remand Order to the 
same VAMC/New Orleans examiner (if 
available) who conducted the              
23 February 2000 VA neurologic 
examination of the veteran, or to 
another VA neurologic examiner if the 
original examiner is unavailable, for 
a supplemental report with respect to 
the nature and extent of any 
additional disability of the right 
wrist/hand/elbow the veteran may have 
as a result of surgical treatment 
administered at the VAMC/New Orleans 
in February 1995.  The examiner should 
review the extensive record and 
determine the nature and extent of the 
veteran's right wrist/hand/elbow 
disorder(s) immediately prior to the 
VA surgery in February 1995 (i.e., the 
physical condition which the specific 
surgical treatment was designed to 
relieve), and compare that physical 
condition to the nature and extent of 
the right wrist/hand/elbow disorder(s) 
subsequent to that surgery.  He should 
then render an opinion for the record 
as to whether it is at least as likely 
as not that there was additional right 
wrist/hand/elbow disability resulting 
from an aggravation of an existing 
right wrist/hand disease or injury 
suffered as a result of the VA 
surgical treatment administered in 
February 1995.  If the answer to the 
foregoing question is in the 
affirmative, the examiner should 
further express an opinion as to 
whether such additional right 
wrist/hand/elbow disability was 
certain to result from, or intended to 
result from, the VA surgical treatment 
administered in February 1995.  No 
further testing or examination of the 
veteran beyond that conducted in 
February 2000 is necessary, unless the 
examiner finds that such is necessary 
in order to furnish the requested 
opinion(s).  The clinical findings and 
reasons upon which the opinion(s) is 
based should be clearly set forth.

2. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If the requested medical opinion(s) 
has not been furnished, appropriate 
corrective action must be implemented.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  The 
RO should review the evidence and 
determine whether the veteran's claim 
for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 may 
now be granted.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board for further 
appellate consideration.  By this remand, the Board intimates 
no opinion, favorable or unfavorable, as to the ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


